62 N.Y.2d 670 (1984)
Owen Carter et al. Appellants,
v.
Department of Correction of the City of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued March 21, 1984.
Decided May 1, 1984.
Louis Benza for appellants.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Edward F. X. Hart and Ronald E. Sternberg of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (92 AD2d 465).